Exhibit 99.1 Validus Holdings, Ltd. Supplemental Investment Disclosure Regarding Selected Credit Impacted Counterparties Validus Holdings, Ltd. (“Validus”) has released information regarding its exposure to selected credit impacted investments in response to continued volatility in the global credit markets.The information in this release is as of August 28, 2008. The selected counterparties and abbreviations used in the table below are as follows: · Lehman Brothers Holdings Inc. (“LEH”) · American International Group, Inc. (“AIG”) · Various AIG operating affiliates (“AIG
